DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
 Claim Objections
Claims 1 and 2 are objected to because of the following informalities: 
In Claim 1, line 22, the limitation “on an around” should be written “on and around.” 
In Claim 1, line 51, the limitation "the r-direction” (NOT in parentheses) should be written to be consistent with the limitation “(r-)direction” (for some reason in parentheses) in line 5.
In Claim 2, the limitation "providing in predetermined vacuum chamber" should be written “providing in a predetermined vacuum chamber.”

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "an SAP granule supply system selected alone or in combination with an SAP granule supply system" in lines 17-18. The limitation is indefinite, because it is not clear what is required (e.g. whether it can include an SAP granule supply system selected alone which is NOT necessarily an SAP granule supply system from the recited group or whether, if NOT alone, it includes both an unnamed SAP granule supply AND ALSO an SAP granule supply system from the recited group, since such combination requires “an SAP granule supply system selected . . . IN COMBINATION with an SAP granule supply system from the group consisting of . . . .” Examiner considers the limitation to require any SAP granule supply system selected alone, not necessarily in combination with an SAP granule supply system from the group consisting of the elements of the group.
Claim 1 includes the limitation "the outer revolving drum, adapted to provide SAP particles to said holes of said outer revolving drum." The limitation is indefinite, because it is not clear what is “adapted to provide SAP to said holes of said outer revolving drum.” Although a phrase normally modifies a word adjacent to it, it is not clear that that is the case here. It is not clear whether the SAP cascade system is supposed to be adapted to provide SAP particles the holes of the outer revolving drum or whether the outer revolving drum is meant to be adapted to provide SAP particles to the holes of itself. Examiner considers the limitation to include either interpretation.
Claim 1 recites the limitation "supply systems" in line 24. The limitation is indefinite, because it is not clear whether this element of the group “an SAP granule supply system” recited in lines 17-18 requires multiple systems as the SAP granule supply system or whether it requires only a single system. 
Claim 1 recites the limitation "the cascade flow" in line 33. There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “a cascade flow.”
Claim 1 recites the limitation "the cascade flow" in line 37. There is insufficient antecedent basis for this limitation in the claim; although line 33 recites “the cascade flow,” the limitation in line 37 cannot refer back to it as an antecedent since it is recited as part of a different element of the group. Examiner considers the limitation to include the interpretation “a cascade flow.”
Claim 1 recites the limitation “granule supply system, operating as a gravimetric supply process” in lines 32 and 36. It is not clear what is meant by a system (apparatus) operating as a process. Other elements of the group use the phrase “operating as an SAP cascade system.” Examiner considers the limitation to include the interpretation “operating as a gravimetric SAP supply system.”
Claim 1 recites the limitation "such that said holes of said outer drum selectively connected via said holes of said inner drum to said chambers of said stator" in lines 52-53. The limitation is indefinite, because the grammar is uncertain. Examiner considers the limitation to include the interpretation "such that said holes of said outer drum are selectively connected via holes of said inner drum to said chambers of said stator."
Claim 1 recites the limitation "said holes of said inner drum" in lines 52-53. There is insufficient antecedent basis for this limitation in the claim, which does not previously recite any holes of the inner drum. Examiner considers the limitation to include the interpretation "holes of said inner drum."
Claim 2 recites the limitation "the proximity." There is insufficient antecedent basis for this limitation in the claim. The limitation is considered to include the interpretation “a proximity.”

Claim 2 recites the limitation "such said SAP granules are retained in said holes at least 95% of said SAP granules by a rotating screen" in lines 13-14. The limitation is indefinite, because the grammar is uncertain and there appear to be omitted words. Examiner is not sure how to interpret this limitation, which makes Claim 2 incapable of meaningful examination at this time.
Claim 2 recites the limitation "said hole" in line 16. The limitation has ambiguous antecedent basis, since Claim 2 first recites “hole of said outer drum” in lines 6 and 10, then “such that SAP granules are positioned into said holes of said outer drum” in line 11, and then “retained in said holes” in line 13, and then “expelling said SAP granules from said hole.” It is unclear what hole or holes SAP granules are to be expelled from. Examiner considers the limitation to require SAP granules to be expelled from at least one hole. 
Claim 9 recites the transitional phrase "wherein said transfer device comprises a screen . . . ." The limitation is indefinite, because it is not clear whether the limitation is defining the same “transfer device” of Claim 9 or not since it does not recite the phrase “further comprising.” In order to consider Claim 9 consistent with Claim 1 from which it depends, Examiner considers the limitation to include the interpretation “"wherein said transfer device further comprises a screen . . . ."
Claim 9 recites the limitation "outer revolving drum which is connected to said holes of outer drum or rotatably mounted." The limitation is unclear, because it is not clear whether the phrase “which e.g. outer revolving drum connected to its own holes, screen connected to the holes of the outer drum); it does not appear to make sense to interpret the limitation as the outer revolving drum to its own holes.
Claims 2, 4-7, and 9 are rejected as depending from rejected Claim 1.
Double Patenting
Claim 7 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Although Claim 7 recites “said granule receiving system” in lines 2-3 and Claim 5 recites “said SAP granule receiving system,” both claims recite as antecedent basis “an SAP granule receiving system according to claim 2 in line 2, making it clear that both claims are referring to the same granule receiving system.
Allowable Subject Matter
Claims 1-2, 4-6, and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claims 1 and 2, EP 2,412,343 shows a drum 100 around stator 230 [0010] and US 2012/0312491 shows a drum around a stator [0026].  No prior art reference which teaches or fairly suggests a combination of an outer revolving drum, an inner revolving drum, a screen, and a stator with a multiplicity of circumferentially arranged rings and dividers has been located as of the time of this Office Action.
Response to Arguments
Applicant's arguments filed 05 January 2022 have been fully considered but they are not persuasive. 
Although the claim amendment submitted 05 January 2022 resolved some issues under 35 USC 112(b), others remain or have been discovered through further consideration. Furthermore, Claim 7 has been identified as a substantial duplicate of Claim 5.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712